DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a data-collector”, and “a fault-point position determiner” in claim 6 and “a monitor” in claim 7. The above claimed structures are generic placeholders used in conjunction with the linking word “configured to” make it clear that the claim element is reciting a function. The examiner is invoking 112(f) because the limitations recite functions without reciting sufficient structure, material or acts to entirely perform the recited function

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
7.30.06). 

Claim Rejections - 35 USC § 112 – Part 1
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 

As per claim 6, the recited “data-collector” and “fault-point position determiner” are not described or recited in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  
With respect to the claimed parts, the examiner was unable to find adequate structure (or material or acts) for performing the recited function and therefor fails the description required in 35 USC 112, first paragraph (see MPEP 2181). 

As per claim 7, the recited “a monitor” is not described or recited in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  
With respect to the claimed part, the examiner was unable to find adequate structure (or material or acts) for performing the recited function and therefor fails the description required in 35 USC 112, first paragraph (see MPEP 2181). 

Dependent claims 8-14 are further rejected under 35 USC § 112 because they incorporate the lack of written description issues present in parent claim 7. 


Claim Rejections - 35 USC § 112 – Part 2
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

As per claim 6, the claimed “a data-collector” and “a fault-point position determiner” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed parts/functions. Thus, the scope of the claimed units/module are not clear. 

As per claim 7, the claimed “a monitor” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed parts/functions. Thus, the scope of the claimed units/module are not clear. 

Dependent claims 8-14 are rejected under 35 U.S.C. 112 because they incorporate the lack of clarity present in parent claim 7.  

(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph; or
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2015/0048253) in view of Dewey (US 2011/0227723) and Lundy (US 2013/0328697).

Regarding claim 1, Wu discloses a method of operating a human-body security-inspection device (see Abstract: system and method of inspecting a human body), comprising: 
a first millimeter-wave receiving and transmitting control module (see Abstract,  Fig. 1, and paragraphs 0022 and 0052: driver 105a for controlling the a first millimeter-wave receiving and transmitting module to perform actions of scanning), a second millimeter-wave-receiving and transmitting control module (see Abstract,  Fig. 1, and paragraphs 0022 and 0052: driver 105b for controlling the a first millimeter-wave receiving and transmitting module to perform actions of scanning), and a motion module (see Abstract,  Fig. 1, and paragraphs 0022 and 0052: driver 105c meets the limitation of a motion module and is a drive associated with motion). 


collecting operation parameters of preset monitoring points in target circuit modules of the human-body security-inspection device, wherein the target circuit modules comprise a first millimeter-wave receiving and transmitting control module, a second millimeter-wave receiving and transmitting control module, and a motion module; 
obtaining parameter ranges according to module identifiers of the first millimeter-wave receiving and transmitting control module, the second millimeter-wave receiving and transmitting control module, and the motion module and monitoring-point identifiers of the preset monitoring points in the first millimeter-wave receiving and transmitting control module, the second millimeter-wave receiving and transmitting control module, and the motion module, wherein the parameter ranges are associated with the module identifiers and the monitoring-point identifiers respectively; and
determining whether the operation parameters are in the parameter ranges respectively, and then determining location information of a fault point according to the module identifiers and the monitoring-point identifiers if any of the operation parameters is not in a corresponding parameter range.

Dewey discloses a monitoring method for a machine device (see Abstract: system and method for monitoring a machine), comprising:
collecting operation parameters of preset monitoring points in circuit modules of the device (see Fig. 2 and paragraphs 0021 and 0033: sampling data points, sampling 
obtaining parameter ranges according to module identifier's of the circuit modules and monitoring-point identifier's of the preset monitoring points, wherein the parameter ranges are associated with the module identifiers and the monitoring-point identifiers respectively (see paragraphs 0015, 0023, 0034: compares acquired operation condition data points against ranges that are identified for safe operation, system must have obtained parameter ranges to make a determination if they within the acceptable ranges or not, ranges are associated with particular measurements, i.e. associated with particular module and monitoring points, i.e. obvious that the measured stator temperature is compared the a range associated with the measured stator temperature, same with the plurality of other parameters measured); and
determining whether the operation parameters are in the parameter ranges respectively (see paragraphs 0015, 0023, 0034: compares acquired operation condition data points against ranges that are identified for safe operation), and then generating an alarm notification a fault point according to the module identifiers and the monitoring-point identifiers if any of the operation parameters is not in a corresponding parameter range (see paragraphs 0007 and 0017).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Wu with the teachings of Dewey, i.e. monitoring the functional parameters of the circuit modules of Wu, for the advantageous benefit of alerting personal if the machine’s parameters are not within an acceptable range. The modification would result in modifying Wu to incorporate the module monitoring method 

Wu and Dewey do not expressly disclose determining location information of a fault point.  
	Lundy discloses a fault detection apparatus that includes detecting a fault point and determining location information of the fault point (see paragraph 0004, 0069, 0080, and 0094: determines the location of the sensor device wherein abnormal sensor values have been detected). 
	It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Wu in view of Dewey with the teachings of Lundy, i.e. determining the location where the abnormal conditions have been detected, for the advantageous benefit of including location information in the alert notification. 




Regarding claim 5, Wu and Dewey do not expressly disclose uploading the location information of the fault point to an upper computer for displaying.

Lundy discloses uploading the location information of the fault point to an upper computer for displaying (see paragraph 0004, 0069, 0080, 0094, and 0098: determines the location of the sensor device wherein abnormal sensor values have been detected; and provides an alert text notification to a desktop, laptop, smartphone, or tablet, obvious that text notification sent to a computer device are provided for the intended use of displaying the text). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Wu in view of Dewey with the teachings of Lundy, i.e. determining the location where the abnormal conditions have been detected, for the advantageous benefit of including location information in the alert notification. 

Regarding claim 6, Wu discloses a system for a human-body security inspection device (see Abstract: system and method of inspecting a human body), comprising:  
a first millimeter-wave receiving and transmitting control module (see Abstract,  Fig. 1, and paragraphs 0022 and 0052: driver 105a for controlling the a first millimeter-wave receiving and transmitting module to perform actions of scanning), a second millimeter-wave-receiving and transmitting control module (see Abstract,  Fig. 1, and paragraphs 0022 and 0052: driver 105b for controlling the a first millimeter-wave receiving and transmitting module to perform actions of scanning), and a motion module 

Wu does not expressly disclose a data-collector, configured to collect operation parameters of preset monitoring points in target circuit modules of the human-body security-inspection device, wherein the target circuit modules comprise a first millimeter-wave receiving and transmitting control module, a second millimeter-wave receiving and transmitting control module, and a motion module:
a data-processor, configured to obtain parameter ranges according to module identifiers of the first millimeter-wave receiving and transmitting control module, the second millimeter-wave receiving and transmitting control module, and the motion module and monitoring-point identifiers of the preset monitoring points in the first millimeter-wave receiving and transmitting control module, the second millimeter-wave receiving and transmitting control module, and the motion module, wherein the parameter ranges are associated with the module identifiers and the monitoring-point identifiers respectively; and
a fault-point position determiner, configured to determine whether the operation parameters are in the parameter ranges respectively, and then determine location information of a fault point according to the module identifiers and the monitoring-point identifiers if any of the operation parameters is not in a corresponding parameter range.



a data-collector, configured to collect operation parameters of preset monitoring points in circuit modules of the machine device (see Fig. 2 and paragraphs 0021 and 0033: sampling data points, sampling includes voltage measurements, current measurements, vibration measurements, and temperature values, i.e. measurements associated with electric circuitry; see paragraph 0033: monitoring relay samples the data points associated with any type of machine);
a data-processor, configured to obtain parameter ranges according to module identifiers of the target circuit modules and monitoring-point identifiers of the preset monitoring points, wherein the parameter ranges are associated with the module identifiers and the monitoring-point identifiers respectively (see Abstract and paragraphs 0015, 0023, 0034: RMU, i.e. data-processing unit, compares acquired operation condition data points against ranges that are identified for safe operation, system must have obtained parameter ranges to make a determination if they within the acceptable ranges or not, ranges are associated with particular measurements, i.e. associated with particular module and monitoring points, i.e. obvious that the measured stator temperature is compared the a range associated with the measured stator temperature, same with the plurality of other parameters measured); and
a fault-point position determiner configured to determine whether the operation parameters are in the parameter ranges respectively (see Abstract and paragraphs 0015, 0023, 0034: compares acquired operation condition data points against ranges that are identified for safe operation), and then generates an alarm notification a fault 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Wu with the teachings of Dewey, i.e. monitoring the functional parameters of the circuit modules of Wu, for the advantageous benefit of alerting personal if the machine’s parameters are not within an acceptable range. The modification would result in modifying Wu to incorporate the module monitoring system of Dewey to monitor to its previously discussed modules, i.e. the first millimeter-wave receiving and transmitting control module, a second millimeter-wave-receiving and transmitting control module, and a motion module. Once modified, the modification would result in using a data-collector to collect operation parameters and a data processor to obtain parameter ranges and a fault-point determiner to analyze the obtained data in relation to the parameter ranges in relation to the first millimeter-wave receiving and transmitting control module, the second millimeter-wave-receiving and transmitting control module, and the motion module of Wu. 

Wu and Dewey do not expressly disclose determining location information of a fault point.  

	Lundy discloses a fault detection apparatus that includes detecting a fault point and determining location information of the fault point (see paragraph 0004, 0069, 0080, 
	It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Wu in view of Dewey with the teachings of Lundy, i.e. determining the location where the abnormal conditions have been detected, for the advantageous benefit of including location information in the alert notification. 

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2015/0048253) in view of Dewey (US 2011/0227723), Lundy (US 2013/0328697), and Yoshida (US 2014/0070743).

Regarding claim 3, Wu, Dewey, and Lundy do not expressly disclose wherein the operation parameters comprises at least one of DC (direct-current) power-supply voltages, communication data, transmission frequencies, transmission powers, receiving frequencies, and receiving powers of the preset monitoring points in the first millimeter-wave receiving and transmitting control module and the second millimeter-wave receiving and transmitting control module, and/or the operation parameters further comprise at least one of movement states, movement directions, movement velocities, movement angles, and extreme positions of the preset monitoring points in the motion module.



It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Wu in view of Dewey and Lundy with the teachings of Yoshida, i.e. monitoring the DC voltages in the drive motor, for the advantageous benefit of using and monitoring the voltage conditions in the DC drive motors in the drive units of Wu. DC motors are conventional for generating movements in machines. 
	
Regarding claim 4, Wu, Dewey, and Lundy do not expressly disclose wherein the target circuit modules further comprise a power-supply module, and the operation parameters further comprise DC voltages of the preset monitoring points in the power-supply module.

Yoshida discloses wherein the operation parameters comprises at least one of DC (direct-current) wherein the target circuit modules further comprise a power-supply module, and the operation parameters further comprise DC voltages of the preset 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Wu in view of Dewey and Lundy with the teachings of Yoshida, i.e. monitoring the DC voltages in the drive motor, for the advantageous benefit of using and monitoring the voltage conditions in the DC drive motors in the drive units of Wu. DC motors are conventional for generating movements in machines. 

Allowable Subject Matter
Claims 7-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

As per claim 7, barring the outstanding 112 rejections, would be allowable as the prior art discloses the limitations discussed above; however, the prior art fails to disclose the claimed combination of a control device for a human-body security-inspection device, comprising: 
a first millimeter-wave receiving and transmitting control module, a second millimeter-wave receiving and transmitting control module, a motion module and a upper computer, wherein the control device further comprises a monitor, the upper computer is connected to the first millimeter-wave receiving and transmitting control module, the second millimeter-wave receiving and transmitting control module, the 
the monitor is configured to, after the first millimeter-wave receiving and transmitting control module, the second millimeter-wave receiving and transmitting control module and the motion module receiving control signals sent from the upper computer, respectively collect operation parameters of preset monitoring points in the first millimeter-wave receiving and transmitting control module, the second millimeter-wave receiving and transmitting control module and the motion module; 
respectively obtain parameter ranges associated with a module identifier of the first millimeter-wave receiving and transmitting control module and monitoring-point identifiers of the preset monitoring points of the first millimeter-wave receiving and transmitting control module, parameter ranges associated with a module identifier of the second millimeter-wave receiving and transmitting control module and monitoring-point identifiers of the preset monitoring points of the second millimeter-wave receiving and transmitting control module, parameter ranges associated with a module identifier of the motion module and monitoring-point identifiers of the preset monitoring points of the motion module; and 
respectively determine whether each of the operation parameters is in a corresponding parameter range, and then determine location information of a fault point according to the module identifiers and the monitoring-point identifiers if any of the operation parameters is not in a corresponding parameter range.

Dependent claims 8-14 would also be allowable, barring the outstanding 112 rejections, due to their dependency upon previously discussed independent claim 7. 

Response to Arguments
Applicant’s arguments with respect to the amended limitations have been fully considered. 

Applicant argues that the amended claims do not invoke 35 U.S.C. 112(f), i.e. means-plus function recitation. The examiner respectfully disagrees. Removing the word unit does not resolve the issue as the system claims recite a device for performing a specific function without reciting sufficient structure to perform the recited function, i.e. what structure is associated with the claimed “a data-collector” and “a fault-point position determiner” in claim 6 and “a monitor” in claim 7. 

The examiner suggests for the applicant to amend the claim langue to use the term circuit in relation to the previously discussed units as MPEP 2181 indicates that the term circuit, combined with a description of the function of the circuit, connoted sufficient structure to one of ordinary skill in the art. Wildwood, New Jersey 08260 Once modified the limitations at issue would be recited a “a data-collecting circuit” and “a fault-point position determining circuit” in claim 6 and “a monitor circuit”. The examiner is not interpreting the recited data-processor under 112(f) as a data processor is a conventional computer component within the art. 



The applicant argues that the prior art of record fails to disclose the claimed invention as the motion module defined in the currently amended independent claim is not a driver, but a target circuit module which has a least one module identifier and at least one preset monitoring point and is configured to collect operation parameters. However the examiner respectfully disagrees. 
The claims do not recite that the motion module itself is configured to collect operation parameters. The claims do not further define the motion module in a manner in which a driver in Wu does not read upon the broadly recited motion module. Wu is used to disclosed a body inspection system and method that uses physical components that fall under the broad scope of a first millimeter-wave receiving and transmitting control module, i.e. a module related to the control of a first millimeter-wave receiving and transmitting device, a second millimeter-wave-receiving and transmitting control module, i.e. a module related to the control of a second millimeter-wave receiving and transmitting device, and a motion module, i.e. a module related to motion. 
The secondary reference Dewey discloses a monitoring system for monitoring modules that includes collecting operation parameters of the modules, obtaining parameter ranges of the modules, and determining if the operation parameters fall 
The claimed modules are only given a name, a name that broadly aligns with the modules cited in Wu. The functions of the modules themselves are not defined in the claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727.  The examiner can normally be reached on M-F 9AM - 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL J DALBO/Primary Examiner, Art Unit 2865